Citation Nr: 0718966	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  94-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for pancreatitis, 
including as secondary to service-connected bilateral 
herniorrhaphy.  

2.  Entitlement to service connection for diabetes mellitus, 
on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant had active service from August 1951 to August 
1955.

This appeal arose from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO) that denied service connection for 
pancreatitis on a direct basis, and as secondary to service- 
connected hernia residuals. The claim has been transferred to 
the RO in Houston, Texas.  In April 2005, the Board remanded 
the claims for additional development.  

The veteran's claim for service connection for diabetes 
mellitus is REMANDED to the Houston RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's pancreatitis is secondary to in-service alcohol 
abuse.  


CONCLUSION OF LAW

The veteran's pancreatitis is the result of his abuse of 
alcohol; it was not incurred in the line of duty.  See 38 
U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has pancreatitis on a direct 
basis, and as secondary to service-connected hernia 
residuals.  He argues that he was hospitalized for complaints 
of abdominal pain for one week during service in Guantanamo 
Bay, Cuba, and that his symptoms, and this treatment, are 
evidence that he had pancreatitis during service.  He further 
argues that his discharge (DD Form 214) indicates that he had 
"an unknown intestinal problem."  See veteran's statement, 
received in September 2005.  He further asserts that his 
pancreatitis may have been caused or aggravated by his 
service-connected postoperative right inguinal herniorrhaphy.  

Service connection is currently in effect for 
"herniorrhaphy, right inguinal postoperative," and "scar, 
postoperative, left inguinal herniorrhaphy."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran's discharge (DD Form 214) does not note that he 
had "an unknown intestinal problem."  

The veteran's service medical records show that in January 
1952, he received treatment for bilateral inguinal hernias.  
In January and February of 1955, he received treatment for 
hemorrhoids, and in March 1955, he was hospitalized for 
treatment of hemorrhoids for ten days.  An examination 
report, dated in September 1954, and the veteran's separation 
examination report, dated in August 1955, show that his 
"abdomen and viscera," and his endocrine system, were 
clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1971 and 2005.  This evidence includes 
reports from the Salem Hospital, dated in 1992, to include a 
computerized tomography (CT) scan report.  The CT scan report 
indicates pathology of the pancreas.  The other reports 
include a notation of possible chronic pancreatitis.  See 
also VA progress note, dated in November 1992 (containing an 
impression of chronic pancreatitis).  A VA neuropsychiatric 
examination report, dated in May 1993, notes, "He reported 
that he was a heavy drinker while in the service, during 
which he drank a fifth or rum a day."   

An opinion from a VA physician, dated in May 2005, shows that 
the physician indicated that the veteran's claims file had 
been reviewed.  The physician stated that the veteran's 
claim, i.e, that he had unknown and severe abdominal pain 
during service, had been considered.  The VA physician  
noted:

I found no significant or credible 
evidence that this person had any 
evidence of pancreatitis in the 1950s and 
though we cannot prove when he developed 
pancreatitis, the fact that he developed 
it in the 70s and went on to have 
diabetes and went on to have the usual 
diseases that come with poor glucose 
control is not uncommon.  
...
It is my opinion that more than likely 
the patient's alcohol use which was never 
brought up here was the contributing 
factor to his pancreatitis, but as I do 
not see any evidence as to what he drank 
or how he drank, I cannot make comment of 
that.  That being the case, I do not find 
that there is any evidence in the record 
that connects this one-week 
hospitalization in Cuba to pancreatitis.  
There is absolutely no connection between 
the bilateral inguinal hernia repair and 
pancreatitis.

An opinion from a VA physician, dated in October 2006, shows 
that the physician indicated that the veteran's claims file 
had been reviewed.  The physician stated that she had 
considered the veteran's claim that he had been diagnosed 
with an abdominal condition of unclear etiology while in the 
service, although there was no record of medical treatment 
for abdominal pain during service.  She stated:

It is my medical opinion after reviewing 
all of this information that it is at 
least as likely as not that the veteran's 
pancreatitis had its onset during active 
service.  I base this opinion by taking 
the veteran's statement seriously and 
giving him the benefit of the doubt that 
the pain he had in the military was 
similar to the pain he later came to know 
as pancreatitis (after the CT scan in 
1992), together with the medical 
knowledge that drinking a fifth or rum a 
day can certainly cause pancreatitis.  
[T]here are certainly other causes of 
abdominal pain which can be caused by 
excessive alcohol consumption, however, 
it is at least as likely as not (without 
any evidence to negate pancreatitis - 
like a normal amylase or lipase level) 
that pancreatitis was the cause in [the 
veteran's] case.
 
In October 2004, the RO attempted to verify the veteran's 
claimed hospitalization for one week for abdominal pain 
during service at Guantanamo with the National Personnel 
Records Center (NPRC).  However, in November 2004, the NPRC 
replied that the veteran's name was not on the general 
registry of patients in 1953 at Gitmo (Guantanamo).  

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not state that the 
veteran ever treated for pancreatic symptoms, or a pancreatic 
condition.  An examination report, dated in September 1954, 
and the veteran's separation examination report, dated in 
August 1955, show that his "abdomen and viscera," and his 
endocrine system, were clinically evaluated as normal.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, for the reasons 
discussed below, the Board finds that the veteran's 
pancreatitis is secondary to abuse of alcohol during service, 
that his pancreatitis was not incurred in the line of duty, 
and that service connection for pancreatitis is therefore 
precluded as a matter of law.  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006).  With respect to alcohol abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C.A. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, or the abuse of alcohol or drugs.  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-
99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 
31,263 (1998).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  

In this case, the October 2006 VA physician's opinion notes 
that the veteran has reported that he was drinking a fifth of 
rum a day during his service.  This self-reported history of 
heavy alcohol use during service is consistent with a number 
of other medical reports.  See e.g., March 1992 consultation 
report from Salem Hospital (noting "He was a very heavy 
drinker in the Navy for four years about 40 years ago."); VA 
progress notes, dated in May 1992 (noting alcohol consumption 
of about a fifth per day for 21/2 years during service); 
November 1992 (noting "AODM (adult onset diabetes mellitus) 
secondary to ETOH (alcohol) intake while in the service over 
20 years ago"); October 1996 (noting a history of alcohol 
use); April 2001 (noting that he was in the service 1952 to 
1958 in Cuba on the ship, that he "drank heavy," and that 
his diabetes mellitus "stems from that because of 
pancreatitis") (spelling corrected).  The Board 
parenthetically notes that to the extent that the May 2005 VA 
physician indicated that there was no evidence of "what he 
drank or how he drank," this statement is afforded no 
probative value because it is clearly inconsistent with the 
aforementioned medical reports.  The October 2006 VA 
physician's opinion essentially concludes that the veteran 
developed pancreatitis during service in association with his 
use of alcohol.  Under the circumstances, the Board finds 
that the evidence is sufficient to show that the veteran 
abused alcohol during service, and that the veteran's 
pancreatitis is secondary to his inservice alcohol abuse.  As 
the veteran's pancreatitis is shown to be the result of his 
abuse of alcohol during service, it is deemed not to have 
been incurred in the line of duty.  Compensation is therefore 
precluded as a matter of law.  38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301(c)(2), (d); Allen.  

Although there is a notation in a September 2003 VA progress 
note of "history of pancreatitis in the service," this 
notation is afforded no probative weight, as it is not shown 
to have been based on a review of the veteran's C-file, or 
any other detailed and reliable medical history, and this 
notation is "by history" only.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

With regard to the claim that the veteran's pancreatitis may 
have been caused or aggravated by his service-connected 
postoperative right inguinal herniorrhaphy, a response from 
the veteran, received in September 2005, indicates that he 
may have desired to withdraw this claim.  Specifically, he 
states, "At no time did I indicate my hernia had any 
connection with the pancreatitis.  I do not know where that 
came from."  In any event, the May 2005 VA opinion 
specifically dismissed the theory that there may be a 
relationship between the veteran's inguinal hernia and his 
pancreatitis, and there is no competent evidence in support 
of this aspect of the claim.  The Board therefore finds that 
service connection for pancreatitis is not warranted under 
38 C.F.R. § 3.310 or Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

II.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in September 2004 and August 2005, 
the veteran was notified of the information and evidence 
needed to substantiate and complete his claim.  The letters 
specifically informed the veteran as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA letters were sent to the veteran after the RO's 
October 1992 decision that is the basis for this appeal.  Id.  
However, the RO's October 1992 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The letters were provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
These letters, which list the elements of service connection, 
the types of evidence that may be probative of the claim, and 
the responsibilities for obtaining evidence, show that a 
reasonable person could be expected to understand what 
evidence was needed.  In addition, after the letters were 
sent, the case was readjudicated and in February 2007 a 
Supplemental Statement of the Case was provided to the 
appellant.  Furthermore, a review of the submissions from the 
veteran and his representative indicates that he has actual 
knowledge of the right to submit additional evidence, and of 
the requirements for service connection.  As actual knowledge 
of the veteran's procedural rights and evidentiary 
requirements has been demonstrated, and as he has been 
provided with a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in the February 2007 Supplemental Statement of the 
Case, and in any event, as the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.   In this regard, in January 
2006, the RO submitted a request for records to Chester 
Clark, M.D.  In February 2006, however, a response was 
received which states that Dr. Clark is deceased.  The Board 
further notes that the claims files include reports from the 
Salem Hospital, dated in 1992, which reflect treatment from 
Dr. Clark.  Although the veteran has not been afforded an 
examination, a remand for an examination is not necessary to 
decide the claim as an etiological opinion has been obtained, 
and as the Board has determined that the veteran's 
pancreatitis is secondary to alcohol abuse during service.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  




ORDER

Service connection for pancreatitis is denied.  


REMAND

In the Board's April 2005 Remand, it noted that in an October 
1992 rating decision, the RO had denied a claim for service 
connection for diabetes on a direct and secondary basis, and 
that in a statement received at the RO in July 1993, the 
veteran expressed disagreement with the RO's denial of this 
claim.  The Board further noted that a Statement of the Case 
(SOC) had not been issued and remanded this issue to the AOJ 
for readjudication, and issuance of a SOC.  Citing 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; Manlincon v. West, 12 
Vet. App. 238 (1999).  It does not appear, however, that the 
claim has been readjudicated, or that an SOC has been issued.  
This claim is therefore again referred to the RO for 
readjudication, and issuance of an SOC on the issue of 
entitlement to service connection for diabetes mellitus, on a 
direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for diabetes mellitus 
on a direct and secondary basis.  If the 
benefit claimed remains denied, then 
issue an SOC to the veteran and his 
representative.  They should then be 
given the opportunity to respond thereto.  
Only if the veteran submits a timely 
substantive appeal (VA Form 9) should 
this issue be referred back to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


